DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2021 has been entered.
 
Election/Restrictions
Newly submitted claim 20 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the new claim requires no matrix material whereas the originally claims require a matrix material.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 20 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5-10, 12-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Donnell (US Pat No 8,100,796 B2) in view of Dudde et al. (US Pub No 2011/0259677 A1). O’Donnell discloses a belt for an elevator system (title), comprising: 
Re claims 1, 14, a plurality of tension members (42) arranged along a belt width and extending longitudinally along a length of the belt (figs. 1-2), each tension member including a plurality of load carrying fibers (col 2 ln 26-36), the plurality of load carrying fibers including a plurality of aromatic polyester based fibers (col 2 ln 26-36: Vectran); and a jacket material (44) at least partially encapsulating the plurality of tension members (figs. 1-2); wherein the plurality of load carrying fibers further includes one or more of carbon fibers, glass fibers, or ultrahigh molecular weight polypropylene fibers (col 2 ln 26-36 describes various “appropriate material” or  “combination of materials” may be used).
Re claims 2, 9, 15, wherein the aromatic polyester fibers are formed from a liquid crystal polymer material (col 2 ln 26-36: Vectran).
Re claim 5, wherein the jacket materials are selected from the group consisting of polyurethanes, polyesters, ethylene propylene diene elastomer, chloroprene, chlorosulfonyl polyethylene, ethylene vinyl acetate, polyamide, polypropylene, butyl rubber, acrylonitrile butadiene rubber, styrene butadiene rubber, acrylic elastomer, fluoroelastomer, silicone elastomer, polyolefin elastomer, styrene block and diene elastomer, natural rubber and any combination of at least of two compound (col 2 ln 41).
Re claims 6, 12, 18, 
Re claims 7, 13, 19, wherein the matrix material is a polyurethane, vinylester, or epoxy material (col 4 ln 14-15).
Re claim 8, a hoistway; an elevator car disposed in the hoistway and movable therein; a belt (40) operably connected to the elevator car to suspend and/or drive the elevator car along the hoistway (Examiner takes Official Notice the hoistway, car, and belt arrangement are known in the art), the belt including: a plurality of tension members (42) arranged along a belt width and extending longitudinally along a length of the belt (figs. 1-2), each tension member including a plurality of load carrying fibers (col 2 ln 26-36), the plurality of load carrying fibers including a plurality of aromatic polyester based fibers (col 2 ln 26-36: Vectran); and a jacket material (44) at least partially encapsulating the plurality of tension members (figs. 1-2); wherein the plurality of load carrying fibers further includes one or more of carbon fibers, glass fibers, or ultrahigh molecular weight polypropylene fibers (col 2 ln 26-36 describes various “appropriate material” or  “combination of materials” may be used).
O’Donnell does not disclose:
Re claims 1, 8, 14, the plurality of load carrying fibers further includes one or more of carbon fibers, glass fibers, or ultrahigh molecular weight polypropylene fibers.
Re claims 3, 10, 16, wherein the plurality of load carrying fibers includes at least 50% aromatic polyester fibers.
However, Dudde teaches an elevator belt (title) wherein:
Re claims 1, 8, 14, the plurality of load carrying fibers further includes one or more of carbon fibers, glass fibers, or ultrahigh molecular weight polypropylene fibers (par [0146]).

Regarding claims 3, 10, 16, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed range to effectively achieve the desired weight and strength combination, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 8, Examiner takes Official Notice that the hoistway, car, and belt for suspending/driving the car are known in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ these components to effective lift a load vertically along a building.

Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive. Applicant’s argument is directed to the amended portion of the claims, the Rejection above has been amended to include the Dudde reference to teach features of the claims amendments. Please see the Rejection above for more details.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Minh Truong/Primary Examiner, Art Unit 3654